Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 26, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00232-CV



                           ZAHIR QUERISHI, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               315th District Court
                              Harris County, Texas
                           Trial Court Cause No. 86707

                          MEMORANDUM OPINION

      On March 16, 2015, relator Zahir Querishi filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michael Schneider, presiding judge of the 315th District Court of Harris County, to
rule on his petition for writ of habeas corpus.
      Relator states in his mandamus petition that he filed a petition for writ of
habeas corpus on January 5, 2015, and the petition has been pending in the trial
court for over sixty days with no action on it by the court. Attached to relator’s
mandamus petition is a file-stamped copy of an “Amended Writ of Habeas
Corpus” filed on February 27, 2015. According to the letter, which provided filing
instructions to the district clerk, the “amended” petition was to “supplant the
original petition already filed.”

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). To be entitled to mandamus relief compelling a trial court to
rule on a properly filed motion, relator must establish that the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
or refused to rule on the motion within a reasonable time. In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding).

      It is relator’s burden to provide a sufficient record to establish that he is
entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not done so. As to his original application, relator
complains that the trial court has not ruled on his petition filed on January 5, 2015,
but he has not included a copy, file-stamped or otherwise, in the mandamus record.
Relator has not shown that the original petition has been properly filed and is
pending. In any event, relator stated that the amended petition filed on February
                                          2
27, 2015, “supplant[ed]” the original petition. Therefore, there is no action to be
taken with regard to the original petition

      As to the amended petition, although relator has provided a file-stamped
copy of the petition, he has not shown that it has been presented to the trial court.
Relator informed the district clerk that one of the copies of his petition “is to be
forwarded to the 315th District Court for ruling.” However, relator has not shown
that the trial court was aware of his petition. The district clerk’s knowledge of
relator’s petition is not imputed to the trial court. In re Chavez, 62 S.W.3d 225,
228 (Tex. App.—Amarillo 2001, orig. proceeding). The trial court is not required
to consider a request that has not been called to its attention by proper means. See
Layton, 257 S.W.3d at 795.

      A writ of habeas corpus “shall be granted without delay by the judge or
court receiving the petition, unless it be manifest from the petition itself, or some
documents annexed to it, that the party is entitled to no relief whatsoever.” Tex.
Code Proc. Ann. art. 11. 15 (West 2005). Relator filed his mandamus petition in
this court less than three weeks after filing his habeas petition with the district
clerk. The trial court has a reasonable time in which to take action on relator’s
request. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). Without demonstrating that the trial court was
made aware of relator’s habeas petition, we cannot say that a reasonable time has
passed for the trial court to consider and rule on the petition.




                                             3
      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        4